WRIT GRANTED AND MADE PEREMPTORY:
The trial court’s order of November 26, 1986, allowing the plaintiff to amend his petition, and the trial court’s judgment of March 6, 1987, dismissing Mr. Hattier’s exceptions, were contrary to the trial court’s consolidation order of June 20, 1986 pursuant to the trial court’s own rule number 22. The judgments allowing the plaintiff to amend, and dismissing the exceptions are thus vacated and set aside, and IT IS ORDERED that the case be remanded to the division the cases were consolidated in, Division A, Judge Pavy’s court, in order for the correct court to decide the motion and exceptions.